Exhibit 10.2




PROMISSORY NOTE

 (Revolving Line of Credit)

March 25, 2009







Borrower:

Softech, Inc.

Lender:

Greenleaf Capital, Inc.

59 Composite Way

100 W. Michigan Avenue

Suite 401

Suite 300

Lowell MA. 01851

Kalamazoo, MI  49007







Date:

March 25, 2009       

Principal Amount: $3,000,000.00     




Interest Rate:  Prime Rate plus 2.25%




This Promissory Note (Revolving Line of Credit) replaces and supersedes the
Promissory Note (Revolving Line of Credit), dated September 15, 2000, and all
subsequent amendments thereto.




PROMISE TO PAY.  Softech, Inc. (“Borrower”) promises to pay to Greenleaf
Capital, Inc. (“Lender”), or order, in lawful money of the United States of
America, the principal amount of Three Million & 00/100 Dollars ($3,000,000.00),
or so much as may be outstanding, together with interest on the unpaid
outstanding principal balance of each advance.  Interest shall be calculated
from the date of each advance until repayment of each advance.




PAYMENT.  Borrower shall make monthly installment payments, beginning on April
7, 2009, and continuing on the 7th day of each succeeding month under which
there is an outstanding principal amount due, until March 31, 2010, at which
time the remaining balance of principal and interest shall be paid in full.
 Each installment payment shall be in an amount not less than the interest due
for the preceding period.  Any additional amount paid by Borrower shall be
applied to principal.  The annual interest rate for this Note is computed on a
365/360 basis; that is, by applying the ratio of the annual interest rate over a
year of 360 days, multiplied by the outstanding principal balance, multiplied by
the actual number of days the principal balance is outstanding.  Borrower will
pay Lender at Lender’s address shown above or at such other place as Lender may
designate in writing.




Notwithstanding the above, this Agreement shall terminate on March 31, 2010, at
which time all monies owed including interest through that date are due and
payable unless specifically extended through written agreement between the
parties.




VARIABLE INTEREST RATE.  The interest rate on this Note is subject to change
based on changes in the Prime Rate published from time to time in the Wall
Street Journal (the “Prime Rate”).  The interest rate to be applied to the
unpaid principal balance of this Note will be at a rate of 2.25 percentage
points over the Prime Rate.  NOTICE: Under no circumstances will the interest
rate on this Note be more than the maximum rate allowed by applicable law.




PREPAYMENT.  Borrower may pay without penalty all or a portion of the amount
owed earlier than it is due.  Early payments will not, unless agreed to by
Lender in writing, relieve Borrower of Borrower’s obligation to continue to make
payments of accrued unpaid interest.  However, early payments will reduce the
principal balance due.








--------------------------------------------------------------------------------

LATE CHARGE.  If a payment is 11 days or more late Borrower will be charged
5.000% of the regularly scheduled payment.




INTEREST AFTER DEFAULT.  Upon and during any period of default, including
failure to pay upon final maturity, Lender, at its option, may, if permitted
under applicable law, increase the variable interest rate on this Note to 4.000
percentage points over the Prime Rate.  The interest rate will not exceed the
maximum rate permitted by applicable law.   




DEFAULT.  Each of the following shall constitute an event of default under this
Note:




Payment Default.  Borrower fails to make any payment when due under this Note.




Other Defaults.  Borrower fails to comply with or to perform any other material
term, obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any material term, obligation,
covenant or condition contained in any other agreement between Lender and
Borrower.




False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.




Insolvency.  The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.




Creditor or Forfeiture Proceedings.  Commencement of foreclosure of forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing a loan.  This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, it its sole discretion, as being an adequate reserve or bond for the
dispute.




Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.




Insecurity.  Lender in good faith believes itself insecure.




LENDER’S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance on this Note and all accrued unpaid interest immediately due, and then
Borrower will pay that amount.








-2-




--------------------------------------------------------------------------------

SETOFF.  The holder of this Note shall have the right at any time to set off any
indebtedness that Lender then owes to Borrower against any indebtedness
evidenced by this Note that is then due and payable.




SECURITY.  This Note and all obligations of Borrower under it are secured by a
certain Security Agreement dated March 25, 2009, given by Borrower to Lender and
all security agreements, guaranties, mortgages, pledge agreements, assignments,
and all other agreements and instruments that have been or in the future are
given by any Borrower or any third party to Lender (“security document(s)”)
including, but not limited to, security documents given in connection with or
referred to in any prior promissory notes given to Lender by any Borrower and
security documents that secure any present or future guaranty of all or part of
the indebtedness evidenced by this note.  Lender shall have all of the rights
and powers set forth in the security document(s) and in any other written
agreements that have been or in the future are given to Lender by Borrower, as
though they were fully set forth in this note.  As additional security for the
payment of Borrower’s obligations under this note, Borrower grants to Lender a
security interest in all tangible and intangible property of Borrower now or in
the future in the possession of Lender.




ATTORNEYS’ FEES; EXPENSES.  Lender may hire or pay someone else to help collect
the loan if Borrower does not pay.  Borrower also will pay Lender that amount.
 This includes, subject to any limits under applicable law, Lender’s reasonable
attorneys’ fees and Lender’s legal expenses whether or not there is a lawsuit,
including reasonable attorneys’ fees and expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals.  If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law.




JURY WAIVER.  Lender and Borrower hereby waive the right to any jury trial in
any action, proceeding, or counterclaim brought by either Lender or Borrower
against the other.




GOVERNING LAW AND JURISDICTION.  This Note will be governed by, construed and
enforced in accordance with federal law and the laws of the State of Michigan.
 This Note has been accepted by Lender in the State of Michigan.  Borrower
irrevocably agrees and consents that any action against Borrower to collect or
enforce this Note may be brought in any state or federal court that has subject
matter jurisdiction and is located in, or whose district includes Kalamazoo
County, Michigan, and that any such court shall have personal jurisdiction over
Borrower for purposes of such action.




DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $15.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.




LINE OF CREDIT.  This Note evidences a straight line of credit.  Once the total
amount of principal has been advanced, Borrower is not entitled to further loan
advances.  Advances under this Note may be requested orally by Borrower or as
provided in this paragraph.  All oral requests shall be confirmed in writing on
the day of the request.  All communications, instructions, or directions by
telephone or otherwise to Lender are to be directed to Lender’s office shown
above.  The following person currently is authorized to request advances and
authorize payments under the line of credit until Lender receives from Borrower,
at Lender’s address shown above, written notice of revocation of his or her
authority: Amy McGuire.  








-3-




--------------------------------------------------------------------------------

Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower’s accounts with Lender.  The unpaid principal balance owing on this
Note at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing to this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) Borrower has applied funds provided pursuant to this Note for
purposes other than appropriate business uses; or (D) Lender in good faith
believes itself insecure.




FINANCIAL STATEMENTS.  Borrower agrees to furnish from time to time on the
request of the Lender true and complete financial statements and such other
information as the Lender may reasonably require.




GENERAL PROVISIONS.  Lender may delay or forgo enforcing any of its rights or
remedies under this Note without losing them.  Borrower, to the extent allowed
by law, waives presentment, demand for payment, and notice of dishonor.  Upon
any change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, shall be released from liability.  Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party and take any other action deemed necessary by Lender without the
consent of or notice to anyone.  All such parties also agree that Lender may
modify this loan without the consent of or notice to anyone other than the party
with whom the modification is made.




PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  BORROWER AGREES TO
THE TERMS OF THIS NOTE.




BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.




BORROWER:




Softech, Inc.




By:

/s/ Jean J. Croteau

 

 

Its:

President

 

 

Dated:  

March 25, 2009




Accepted By:




LENDER




Greenleaf Capital, Inc.




By:  

/s/ Michael D. Elliston

 

 

Its:  

CFO

 

 

Dated:  

March 30, 2009








-4-


